     Case 4:21-cv-04025-SOH Document 8              Filed 05/13/21 Page 1 of 2 PageID #: 29




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

WILLIAM LEON WHITE                                                                      PLAINTIFF

v.                                     Case No. 4:21-cv-4025

SHERIFF BRIAN McJUNKINS, Howard County,
Arkansas; JAIL ADMINISTRATOR JANA TALANT;
JOHN DOE 309 INMATES #1 AND #2; CELL-MATE
DAMARCUS; and JOHN DOE OFFICER #1                                                   DEFENDANTS

                                              ORDER

          William Leon White filed this 42 U.S.C. § 1983 action pro se on March 23, 2021. (ECF

No. 1). That same day, the Court entered an order granting Plaintiff’s in forma pauperis

application. (ECF No. 3). Before the Court is Plaintiff’s failure to comply with orders of the

Court.

         On March 23, 2021, the Court entered an order directing Plaintiff to file an Amended

Complaint by April 13, 2021, to clarify his claims. (ECF No. 6). The order informed Plaintiff that

failure to comply with the order would result in the case being dismissed. To date, Plaintiff has

not filed an Amended Complaint and the order directing him to do so has not been returned as

undeliverable. On April 13, 2021, the Court entered an order directing Plaintiff to show cause by

May 4, 2021, as to why he failed to an Amended Complaint. (ECF No. 7). To date, Plaintiff has

not responded and the order directing him to show cause has not been returned as undeliverable.

         Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

         It is the duty of any party not represented by counsel to promptly notify the Clerk
         and the other parties to the proceedings of any change in his or her address, to
         monitor the progress of the case, and to prosecute or defend the action diligently.
 Case 4:21-cv-04025-SOH Document 8                    Filed 05/13/21 Page 2 of 2 PageID #: 30




       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. See Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating

the district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule

41(b), a district court has the power to dismiss an action based on “the plaintiff's failure to comply

with any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

       Plaintiff has failed to comply with two orders of the Court and has failed to prosecute this

case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the

Court finds that this case should be dismissed. Accordingly, Plaintiff’s Complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of May 2021.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge




                                                  2
